     Case: 3:20-cv-00139-NBB-JMV Doc #: 13 Filed: 04/22/21 1 of 1 PageID #: 2694




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

JAMES EARNEST WATTS                                                                  PETITIONER

v.                                                                       No. 3:20CV139-NBB-JMV

JESSIE J. WILLIAMS                                                                RESPONDENTS

                                       FINAL JUDGMENT

       In accordance with the memorandum opinion issued today in this cause, the State’s motion to

dismiss is GRANTED, and the instant petition for a writ of habeas corpus is DISMISSED with

prejudice and without evidentiary hearing as untimely filed under 28 U.S.C. § 2244(d).

       SO ORDERED, this, the 21st day of April, 2021.


                                                              /s/ Neal Biggers
                                                              NEAL B. BIGGERS
                                                              SENIOR U. S. DISTRICT JUDGE
